Citation Nr: 1505174	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A veteran may be entitled to SMC where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 &Supp. 2014); 38 C.F.R. § 3.350(b)(3) (2014). SMC at the aid and attendance rate is warranted if the veteran, as a result of service connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The criteria for determining need for aid and attendance are set forth under 38 C.F.R. 3.352(a) (2014). By that regulation, consideration is to be provided to whether there is an inability of the claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. 3.352(a) (2014).

The Board observes that the Veteran's last aid and attendance examination to determine how her daily functioning is affected by her service-connected valvular heart disease with cardiac arrhythmia disability, was in August 2011, more than 3 and a half years ago. 

The long delay in examining the Veteran is mentioned in a January 2015 appellate brief, where it is suggested that her condition has changed. In light of these circumstances it is apparent that the Veteran should be provided a new VA aid and attendance examination in determining the current severity of her service-connected disability, particularly in relation to her daily functioning. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

In addition, review of the claims file and electronic records show that the Veteran has received treatment at VA in the past, and her more recent VA treatment records, at least since late 2012 onward have not been associated with the claims file or electronic records. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Remand is also necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records and reports since December 2012. Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. 

2. Schedule the Veteran for a VA aid and attendance/housebound examination. The Veteran should be notified of the date and time of the examination, and such notice should be associated with the claims file. The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. Any necessary testing should be accomplished. 

Following a review of the claims file, the examiner should address whether the Veteran's service-connected disability results in any of the following:

a. Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; 

b. An inability to dress or undress herself, or to keep herself ordinarily clean and presentable;

c. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d. Inability to feed herself through loss of coordination of upper extremities or through extreme weakness;

e. Inability to attend to the wants of nature; 

f. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; 

g. the loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

h. the loss or permanent loss of use of one or both feet. To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.

A full rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to her satisfaction, she and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




